OPINION OF THE COURT
Hyman T. Maas, J.
The order of the Town Court, Webster, New York, dated *361May 3, 1978, dismissing the superseding informations is in part reversed on the following memorandum:
The superseding informations are ordered reinstated and remanded for appropriate disposition.
The informations conform to the statute and charge the crimes on their face. They are sufficient as to jurisdiction and the acts allegedly committed constituting the crimes. (CPL 100.40, 100.15.)
The court’s discretion to dismiss the informations is neither absolute nor uncontrolled (see People v Wingard, 33 NY2d 192).
In People v Clayton (41 AD2d 204, 208), the court outlines factors to be considered in dismissing a case in the interest of justice. The Town Court did not conform to the standards.
The ECL outlines the powers of the commissioner and the procedures to be followed by the commissioner to designate areas of freshwater wetlands.
Statutes must be construed and applied as they are written by the Legislature.
The Court of Appeals in the case of Finger Lakes Racing Assn. v New York State Racing & Wagering Bd. (45 NY2d 471, 479) stated: “courts should be extremely hesitant in interpolating their notions of policy in the interstices of legislative provisions (Matter of Erie County Agrie. Soc. v Cluchey, 40 NY2d 194, 200; McCluskey v Cromwell, 11 NY 593, 601). Courts are constitutionally bound to give effect to the expressed will of the Legislature and the plain and obvious meaning of a statute is always preferred”.
That part of the Town Court decision and order holding that prosecution under the ECL rules and regulations is exclusively within the purview of the Attorney-General is affirmed on the authority of the case of People v Long Is. Light. Co. (88 Misc 2d 123, affd 41 NY2d 1049), which is dispositive of this issue.
In reaching this conclusion this court has examined and reviewed the applicable statute, rules and regulations, amendments, Legislature memoranda, chapter 654 of the Laws of 1977, and legislative bill jacket for chapter 654 of the Laws of 1977.